COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-13-00022-CV
Trial Court Cause
Number:                    1271297
Style:                     Theola Robinson and Benji's Special Education Academy, Inc
                           v Amegy Bank, N.A.
Date motion filed*:        March 7, 2013
Type of motion:            Motion to Stay Trial Court Proceeding & Objection to Motions for Summary Judgment
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Justice Evelyn V. Keyes
                           Acting individually         Acting for the Court

Panel consists of

Date: March 12, 2013